[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Patrick v. Bunting, Slip Opinion No. 2017-Ohio-6954.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                         SLIP OPINION NO. 2017-OHIO-6954
              PATRICK, APPELLANT, v. BUNTING, WARDEN, APPELLEE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
    may be cited as Patrick v. Bunting, Slip Opinion No. 2017-Ohio-6954.]
Habeas corpus—Writ of habeas corpus is not the proper means through which to
          challenge a complaint or indictment or to raise claims related to arrest—
          Petitioner had adequate remedy at law—Court of appeals’ denial of writ
          affirmed.
       (No. 2016-1375—Submitted May 16, 2017—Decided July 27, 2017.)
                APPEAL from the Court of Appeals for Marion County,
                                      No. 9-16-31.
                                  ________________
          Per Curiam.
          {¶ 1} We affirm the judgment of the Third District Court of Appeals
dismissing the petition of appellant, Alonzo Raymont Patrick, for a writ of habeas
corpus.
                              SUPREME COURT OF OHIO




       {¶ 2} In 2011, Patrick pleaded guilty to charges of aggravated burglary with
a firearm specification, abduction, and having a weapon while under a disability.
He was convicted and sentenced to seven years of imprisonment, with his
maximum sentence expiring in March 2018. Patrick is currently confined at the
Marion Correctional Institution.
       {¶ 3} In 2016, Patrick filed a habeas corpus petition in the Third District
Court of Appeals, requesting immediate release from prison. He asserted that the
common pleas court lacked jurisdiction over his 2011 indictment due to alleged
problems related to the charging complaint and his arrest.
       {¶ 4} Respondent, Jason Bunting, the warden of the Marion Correctional
Institution, filed a motion to dismiss. The Third District Court of Appeals granted
the motion for two reasons: Patrick failed to submit an affidavit describing his prior
civil actions, as required under R.C. 2969.25(A), and his claims were not
cognizable in habeas corpus.
       {¶ 5} “Habeas corpus will lie only to challenge the jurisdiction of the
sentencing court. R.C. 2725.05. The few situations in which habeas corpus may
lie to correct a nonjurisdictional error are those in which there is no adequate
remedy at law.” Appenzeller v. Miller, 136 Ohio St.3d 378, 2013-Ohio-3719, 996
N.E.2d 919, ¶ 9.
       {¶ 6} On appeal, Patrick argues that the trial court lacked both personal and
subject-matter jurisdiction over his 2011 criminal case due to various alleged
problems with the charging complaint as well as his subsequent arrest and
confinement. His main objection seems to be that the complaint, which states that
it was sworn on March 3, 2011, alleges misconduct occurring on March 31, 2011.
As a result, he says, the trial court violated his constitutional due-process rights.
       {¶ 7} The timing discrepancy on the complaint is puzzling, but it is
ultimately irrelevant. Habeas corpus is neither available to challenge a complaint
or indictment, see Harris v. Bagley, 97 Ohio St.3d 98, 2002-Ohio-5369, 776 N.E.2d




                                           2
                                January Term, 2017




490, ¶ 1-3, nor the appropriate vehicle to raise claims related to arrest, see Simpson
v. Maxwell, 1 Ohio St.2d 71, 203 N.E.2d 324 (1964). Patrick had an adequate
remedy in the ordinary course of the law to raise his claims, and indeed he pursued
similar arguments on appeal. See brief of appellant, filed in State v. Patrick, 8th
Dist. Cuyahoga No. 102386, on Feb. 13, 2015.
       {¶ 8} Patrick also challenges the court of appeals’ decision to dismiss his
petition for noncompliance with the affidavit requirement set forth in R.C.
2969.25(A). But because Patrick’s claims are not cognizable in habeas corpus, the
question of his compliance with R.C. 2969.25(A) is of no moment.
       {¶ 9} For the reasons above, we affirm the judgment of the court of appeals
dismissing Patrick’s petition for a writ of habeas corpus.
                                                                 Judgment affirmed.
       O’CONNOR, C.J., and O’DONNELL, KENNEDY, FRENCH, O’NEILL, and
DEWINE, JJ., concur.
       FISCHER, J., not participating.
                               _________________
       Alonzo Raymont Patrick, pro se.
       Michael DeWine, Attorney General, and M. Scott Criss, Assistant Attorney
General, for appellee.
                               _________________




                                          3